RECOMMENDED FOR FULL-TEXT PUBLICATION
                                    Pursuant to Sixth Circuit Rule 206
                                            File Name: 07a0313p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


                                                             X
                                        Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                              -
                                                              -
                                                              -
                                                                  No. 05-6888
              v.
                                                              ,
                                                               >
 DENNIS J. PRESTO,                                            -
                                    Defendant-Appellant. -
                                                             N
                              Appeal from the United States District Court
                          for the Eastern District of Tennessee at Greeneville.
                            No. 05-00033—J. Ronnie Greer, District Judge.
                                           Argued: May 16, 2007
                                  Decided and Filed: August 14, 2007
     Before: GIBBONS and McKEAGUE, Circuit Judges; BERTELSMAN, District Judge.*
                                            _________________
                                                 COUNSEL
ARGUED: Nikki C. Pierce, FEDERAL DEFENDER SERVICES, Greeneville, Tennessee, for
Appellant. Robert M. Reeves, ASSISTANT UNITED STATES ATTORNEY, Greeneville,
Tennessee, for Appellee. ON BRIEF: Nikki C. Pierce, FEDERAL DEFENDER SERVICES,
Greeneville, Tennessee, for Appellant. Robert M. Reeves, ASSISTANT UNITED STATES
ATTORNEY, Greeneville, Tennessee, for Appellee.
                                            _________________
                                                OPINION
                                            _________________
        McKEAGUE, Circuit Judge. Defendant appeals the sentence of lifetime supervised release
imposed for receipt and possession of child pornography transported in interstate commerce. For
the reasons set forth below, we affirm.
                                            I. BACKGROUND
       At the time of the offense at issue in this case, defendant had several prior felony
convictions. In 1988, he was convicted in state court in Michigan of breaking and entering an
occupied dwelling with intent to commit larceny. That same year, he was convicted of another

        *
           The Honorable William O. Bertelsman, United States District Judge for the Eastern District of Kentucky,
sitting by designation.


                                                        1
No. 05-6888           United States v. Presto                                                 Page 2


felony, carrying a concealed weapon. In 1992, he was again convicted of carrying a concealed
weapon, and was adjudicated a third-time habitual offender due to the two prior felony convictions.
See People v. Morales, 618 N.W.2d 10, 12 (Mich. Ct. App. 2000).
        On June 10, 2004, he consented to a search of his home and of his automobile in connection
with an investigation by Tennessee police into allegations that defendant had statutorily raped a
fifteen-year-old girl. In his car, police found a .22 revolver, a .410 gauge shotgun, and a
semiautomatic .22 rifle. Defendant admitted that he possessed the weapons. In defendant’s home,
police searched a computer defendant rented and found on its hard drive 161 pornographic images
of minors; twenty-eight of the images were of prepubescent children, and one of the children
depicted was under five years old.
        Defendant was charged with being a felon in possession of a firearm in violation of 18
U.S.C. § 922(g)(1), receiving child pornography transported in interstate commerce in violation of
18 U.S.C. § 2252A(a)(2)(A), and possession of child pornography transported in interstate
commerce in violation of § 2252A(a)(5)(B). He entered into a plea agreement pursuant to which
he pled guilty to the first two counts, the government moved to dismiss the third count, and the
government agreed that it would be appropriate to sentence him within the lower half of the
guidelines range, namely, 120 to 135 months. The agreement also provided that “[t]he Court may
impose any lawful term of supervised release” and stated that regarding the receipt of child
pornography charge, “defendant will be exposed by virtue of his guilty plea” to “supervised release
for any term up to life.” Plea Agreement at 1-2.
        Defendant was sentenced to 120 months for the first count and 135 months for the second,
to run concurrently, followed by a three-year period of supervised release for the first count and
lifetime supervised release for the second count. He filed a timely appeal, challenging only the
sentence of lifetime supervised release.
                                    II. REASONABLENESS
        The district court sentenced defendant to lifetime supervised release pursuant to the
Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003,
Pub. L. No. 108-21, 117 Stat. 650 (codified in scattered sections of the United States Code)
(“PROTECT Act”). The PROTECT Act became effective in 2003, and provided, among other
things, that “the authorized term of supervised release for any offense under [18 U.S.C. § 1201]
involving a minor victim, and for any offense under . . . [18 U.S.C. §§ 1591, 2241, 2242, 2244(a)(1),
2244(a)(2), 2251, 2251A, 2252, 2252A, 2260, 2421, 2422, 2423, or 2425], is any term of years not
less than 5, or life.” 18 U.S.C. § 3583(k). Defendant’s conviction for receipt of child pornography
was pursuant to 18 U.S.C. § 2252A, and therefore qualifies him for lifetime supervised release.
However, defendant contends that the sentence was unreasonable in his case.
       On appeal, this Court examines a sentence to determine “‘whether [the] sentence is
unreasonable.’” United States v. Webb, 403 F.3d 373, 383 (6th Cir. 2005) (quoting United States
v. Booker, 543 U.S. 220, 262-63 (2005)). Reasonableness review is both substantive and procedural.
United States v. Caver, 470 F.3d 220, 248 (6th Cir. 2006).
       A. Procedural Reasonableness
        For an incarceration sentence, procedural reasonableness requires that the district court
consider the factors in 18 U.S.C. § 3553(a), including the advisory guidelines range. Webb, 403
F.3d at 383. For sentences of supervised release, the sentencing court is required to “consider the
factors set forth in section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and
(a)(7).” 18 U.S.C. § 3583(c). This court has held in unpublished decisions that as procedural
reasonableness requires a court imposing a prison sentence to consider the § 3553(a) factors, so with
No. 05-6888           United States v. Presto                                                     Page 3


a supervised release sentence, the sentencing court must consider the factors provided in § 3583(c).
See, e.g., United States v. Coffee, 180 F. App’x 562, 565, 567 (6th Cir. 2006); United States v.
Lewis, 166 F. App’x 193, 194, 196 (6th Cir. 2006). The Second Circuit, which has also had
occasion to review a supervised release sentence post-Booker, has likewise held that procedural
reasonableness requires consideration of the factors listed in § 3583(c). United States v. Hayes, 445
F.3d 536, 537 (2d Cir. 2006).
        At the sentencing hearing, the district court first discussed the guidelines range and the plea
agreement with both counsel. It then stated that it had “considered the nature and circumstances of
the offense, the history and characteristics of the defendant, . . . the advisory guideline range that’s
applicable to this case, as well as those other factors listed in title 18, United States Code, section
3553(a), and . . . all the reasons I just stated.” Sent. Tr. at 16. The “reasons just stated” referred to
the court’s foregoing discussion of the harmfulness of possession of child pornography in general
and of defendant’s conduct in particular, including his molestation of a fifteen-year-old girl, of
whom he also took pornographic photographs. The court explained,
        There’s one big difference between your case and cases that I ordinarily see of
        people who illegally possess or receive child pornography. In most of those cases
        it’s impossible for the court to identify specifically who the victims of the crime
        are. . . . We don’t know their names, we don’t know where they live in most
        instances, but they’re victims nonetheless; and that kind of sexual exploitation leaves
        scars on them that most of them never, never recover from.
               Not only do we have that here in this case, there is a victim in this case whose
        name is known . . . . [B]ecause of the real actual harm that was inflicted upon your
        minor victim in this case, in this community, I think that a sentence anywhere below
        the top of the agreed upon range would simply minimize the seriousness of this
        offense, would not provide . . . a reasonable deterrent to others who want to commit
        offenses such as these and would, in effect, would in fact foster a disrespect for the
        law.
                I’ve said this over and over since I’ve been on the bench, these are horrible
        offenses. They are offenses that should not and will not be tolerated in a civilized
        society; and while I accept at face value your statements of remorse and your
        acceptance of responsibility, there has to be a sentence imposed in this case that
        provides both specific and general deterrence; specific to you, to protect others from
        crimes that you may want to commit in the future, but also to protect the public at
        large from others who may want to commit these same offenses.
Sent. Tr. at 13-15. As part of the sentence, the district court also recommended “very strongly that
[defendant] participate in a sex offender treatment program” while he was in prison and
“recommend[ed] to the Bureau of Prisons” that he be housed in a location where a particular
program was available if no equivalent program should be available elsewhere. Sent. Tr. at 16.
        In Coffee, the district court apparently engaged in only one explanation of its consideration
of the § 3553(a) factors, in which it stated the reasons for both the twelve-month incarceration
sentence and the three-year supervised release sentence. 180 F. App’x at 564, 565-66. On appeal,
the Coffee court held that “the district court properly articulated its reasoning in the proceedings
below,” and affirmed both the incarceration and the supervised release portions of the sentence. Id.
at 567.
        As in Coffee, the district court in this case engaged in a single consideration of the sentencing
factors, which embraced both the incarceration sentence and the supervised release term. Its
No. 05-6888               United States v. Presto                                                             Page 4


consideration was thorough; the court named, and discussed the effect on its sentencing decision of,
almost all the sentencing factors  in § 3553(a), and thus almost all of the factors specified for
consideration in § 3583(c).1 Specifically, the sentence took into account the nature of the offense
conduct; the need to deter future offenses by defendant in particular and the public in general;
defendant’s need for “correctional treatment”; and the applicable guidelines and policy statements.
See 18 U.S.C. §§ 3553(a), 3583(c).
       Procedural reasonableness requires that the court consider the factors “relevant” to its
sentencing decision, and make the basis of its decision sufficiently clear on the record to permit
“‘reasonable appellate review.’” Coffee, 180 F. App’x at 567; United States v. Williams, 436 F.3d
706, 709 (6th Cir. 2006) (quoting United States v. Kirby, 418 F.3d 621, 626 (6th Cir. 2005)). It need
not engage in a “ritual incantation” of all the § 3553(a) factors. Williams, 436 F.3d at 708-09
(quoting United States v. Johnson, 403 F.3d 813, 816 (6th Cir. 2005)). The district court complied
with the requirements of procedural reasonableness in this case.
         B. Substantive Reasonableness
        “A sentence is substantively unreasonable if the district court ‘selects the sentence arbitrarily,
bases the sentence on impermissible factors, fails to consider pertinent § 3553(a) factors or gives an
unreasonable amount of weight to any pertinent factor.’” United States v. Husein, 478 F.3d 318, 332
(6th Cir. 2007) (quoting Caver, 470 F.3d at 248.2
        Defendant does not contend that the district court “select[ed] his sentence arbitrarily,”
“base[d] the sentence on impermissible factors,” or gave “an unreasonable amount of weight to any
pertinent factor.” Id. at 332 (quoting Caver, 470 F.3d at 248). However, he essentially claims that
the district court “fail[ed] to consider pertinent § 3553(a) factors” in his assertion that the
“imposition of lifetime supervision in all cases . . . results in a disparity in sentencing between
offenders if all child pornographers receive the same supervised release term of life. There would
be no incremental increase for more serious offenses of conviction.” Appellant’s Brief at 21. “[T]he
need to avoid unwarranted sentence disparities among defendants with similar records who have
been found guilty of similar conduct” is one of the factors to be considered at sentencing. 18 U.S.C.
§ 3553(a)(6).
        Contrary to defendant’s assertion, however, the district court did not mechanically sentence
him to lifetime supervised release. Instead, as stated above, the court noted that his offense was a
more serious offense than that of other defendants convicted of receipt of child pornography.
Defendant had not only possessed pictures of minors being sexually abused, but had himself
molested a child. Defendant’s conduct thus was not similar to that of other offenders convicted
under the same statute, a fact the court considered at some length on the record. The district court
therefore gave individualized consideration to what sentence would be appropriate in defendant’s
particular case, and did not create the likelihood of an unwarranted sentencing disparity among
defendants who had been convicted of receiving child pornography.
       Defendant’s contention that the sentence is disproportionate to the gravity of the offense is
likewise without merit. He significantly underestimates the seriousness of his offense. As the
Supreme Court has recognized,

         1
           The only factors to be considered for custodial sentences but not supervised release sentences are “the need
for the sentence imposed to reflect the seriousness of the offense, to promote respect for the law, and to provide just
punishment for the offense,” and “the kinds of sentences available.” 18 U.S.C. §§ 3583(c); 3553(a)(2)(A), (a)(3).
         2
          There do not appear to be any cases specifically applying the Sixth Circuit’s “substantive reasonableness”
review to supervised release sentences.
No. 05-6888               United States v. Presto                                                               Page 5


         The distribution of photographs and films depicting sexual activity by juveniles is
         intrinsically related to the sexual abuse of children in at least two ways. First, the
         materials produced are a permanent record of the children’s participation and the
         harm to the child is exacerbated by their circulation. Second, the distribution
         network for child pornography must be closed if the production of material which
         requires the sexual exploitation of children is to be effectively controlled.
New York v. Ferber, 458 U.S. 747, 759 (1982) (footnote omitted). The Court cited authorities
explaining that pornography “poses an even greater threat to the child victim than does sexual abuse
or prostitution,” and “[t]he victim’s knowledge of publication of the visual material increases the
emotional and psychic harm suffered by the child.” Id. at 759 n.10 (quoting Shouvlin, Preventing
the Sexual Exploitation of Children: A Model Act, 17 Wake Forest L. Rev. 535, 545 (1981); Note,
Protection of Children from Use in Pornography: Toward Constitutional and Enforceable
Legislation, 12 U. Mich. J.L. Reform 295, 301 (1979)).
        Defendant’s argument is in essence that because, at most, his conduct contributed to the
incentive for pornographers to molest 161 children, twenty-eight of whom were prepubescent, and
his conduct contributed to the fact that merely 161 children “must go through life knowing that the
recording is circulating within the mass distribution system for child pornography,” it was
unreasonable for the court to place him under the supervision of a probation officer for the
remainder of his life. Ferber, 458 U.S. at 759 n.10 (quoting Shouvlin, 17 Wake Forest L. Rev. at
545). Only had he engaged in such conduct with regard to multiple hundreds or thousands of
children would his sentence be reasonable. This argument is contrary to the finding of Congress that
“[t]he Government has a compelling state interest in protecting children from those who sexually
exploit them, including both child molesters and child pornographers,” PROTECT Act § 501, 117
Stat. 650, 676, and incompatible with a basic sense of human decency.
        Defendant also argues that his sentence is unreasonable because it would result in significant
financial cost to the government, and because “the limitless period of mandatory participat[ion] in
a sex offender treatment [program] with polygraph and plethysmograph testing will result in
substantial costs to [defendant] for the remainder of his life.” Appellant’s Brief at 23. He provides
no legal support for the idea that a sentence is unreasonable if it would result in significant cost to
a defendant or the government, and the cost of supervision and testing is not a factor the district
court is required to consider under § 3553(a). Thus, the cost of compliance does not render
defendant’s sentence unreasonable.
                                                   III. NOTICE
         Defendant also contends that his supervised release sentence should be reversed because the
district court did not provide adequate notice of its intent to exceed the supervised release guideline
range. In this case, the sentence entailed a variance, rather than a departure. “When used precisely,
the term ‘variance’ refers to departures based on § 3553(a) factors rather than departures under § 5,
Part K, of the guidelines.” United States v. Smith, 474 F.3d 888, 896 n.3 (6th Cir. 2007). Here,the
district court adopted the sentencing guidelines calculations in the presentence report (the “PSR”),
which did not include any § 5K departures. Instead, the district court arrived at the lifetime
supervised release factors based on its consideration of the factors in § 3553(a), as discussed above.
Thus, the lifetime supervised release sentence in this case is a variance.3

         3
           The government’s argument that lifetime supervised release was actually within the Guidelines range and thus
not a variance is incorrect with regard to the 2003 Guidelines, which were used at defendant’s sentencing. Under the
2003 Guidelines, the range of supervised release for a violation of § 2252A, which is a Class C felony, was “at least two
years but not more than three years.” U.S.S.G. § 5D1.2(a)(2); 18 U.S.C. §§ 2252A(b)(1), 3559(a)(3). The relevant
Guidelines also provided, “Except as otherwise provided, the term of supervised release imposed shall not be less than
No. 05-6888                United States v. Presto                                                                 Page 6


         Under Federal Rule of Criminal Procedure 32(h),
         Before the court may depart from the applicable sentencing range on a ground not
         identified for departure either in the presentence report or in a party’s prehearing
         submission, the court must give the parties reasonable notice that it is contemplating
         such a departure. The notice must specify any ground on which the court is
         contemplating a departure.
The Sixth Circuit has held that Rule 32(h) is still applicable following the decision in Booker, and
that the rule “applies equally to Chapter 5 departures [under the Guidelines] and § 3553(a)
variances.” United States v. Cousins, 469 F.3d 572, 580 (6th Cir. 2006). The Cousins court
explained,
         We find persuasive the reasoning of the circuits that continue to apply Rule 32(h) to
         all sentences that deviate from the Guidelines. While it is true that, after Booker,
         parties may be assumed to know that a district court may impose a variance on the
         basis of a factor not identified in the PSR or in a party’s submission, the same was
         true of departures before Booker. Chapter 5 of the Guidelines, like § 3553(a),
         specifically identifies various factors that a court should take into consideration when
         deciding whether or not to grant a departure. . . . We cannot discern any distinction
         between the departure criteria and the § 3553(a) factors, in terms of the notice that
         they provide to parties preparing for sentencing.
469 F.3d at 580. The Sixth Circuit4 has not decided the question of whether the Rule 32(h) notice
requirement is applicable to sentences of supervised release. However, the court need not reach that
question today, because assuming that Rule 32(h) is applicable, the district court complied with it.
         If a defendant fails to raise before the district court the issue of failure to give advance notice
of a sua sponte variance, this court reviews for plain error. Cousins, 469 F.3d at 580. Plain error
is “(1) an error that (2) is plain, (3) affects substantial rights, and (4) ‘seriously affects the fairness,
integrity or public reputation of judicial proceedings.’” Id. (quoting United States v. Olano, 507
U.S. 725, 732 (1993)). The Sixth Circuit held in United States v. Meeker, 411 F.3d 736, 744 (6th
Cir. 2005), that “[a] sentencing court that fails to provide reasonable notice of its intention to depart
from the Guidelines range . . . commits plain error.” See also Cousins, 469 F.3d at 580 (applying
this rule to a § 3553(a) variance).
       Defendant argues here that the district court violated the requirement of Rule 32(h) that it
“give the parties reasonable notice that it is contemplating . . . a departure.” In United States v.




any statutorily required term of supervised release.” U.S.S.G. § 5D1.2(b). Lifetime supervised release is not statutorily
required for sexual offenses against children, but merely permitted. 18 U.S.C. § 3583(k) (“[T]he authorized term of
supervised release . . . is any term of years not less than 5, or life.”). The Sentencing Commission does appear to have
modified the current edition of the Guidelines to include lifetime supervised release for offenses such as defendant’s.
See U.S.S.G. § 5D1.2(b)(2) (2006).
         4
           Of the other circuits that have addressed this question, the First, Second, and Seventh have held that Rule 32(h)
is applicable to increases or decreases in the duration of supervised release, and the Ninth has held that it is not. See
United States v. Cortes-Claudio, 312 F.3d 17, 18-19 (1st Cir. 2002); United States v. Stevens, 66 F.3d 431, 438 (2d Cir.
1995); United States v. Amaechi, 991 F.2d 374, 379 (7th Cir. 1993). But see United States v. Leonard, 483 F.3d 635,
No. 06-30127, 2007 U.S. App. LEXIS 8818, at *8-9 (9th Cir. 2007).
No. 05-6888              United States v. Presto                                                           Page 7


Matheny, 450 F.3d 633, 638 (6th Cir. 2006), the sentencing court departed5 upward based on the fact
that the criminal history category did not accurately reflect the magnitude of the defendant’s history,
a ground set forth in U.S.S.G. § 4A1.3. This ground appeared in the PSR under the heading,
“FACTORS THAT MAY WARRANT DEPARTURE.” Id. This court therefore affirmed the
sentence, because “the PSR gave [the defendant] notice that a departure was possible, by identifying
specific grounds for departure, even if the PSR did not recommend an upward departure.” Id. at
639.
        The ground for the variance in this case was that defendant was convicted of a sexual offense
against minors under § 2252A; therefore, he was eligible for lifetime supervised release pursuant
to § 3583(k). The plea agreement, which defendant signed, states that he is pleading guilty to an
offense under § 2252A. The plea agreement also clearly states the effect of that ground for a
variance. It provides that “a violation of § 2252A(a)(2)(A)” exposes defendant to “supervised
release for any term up to life.” Plea Agreement at 2. The PSR states that “the Court may impose
a term of supervised release up to life” for the § 2252A violation, and explains in some detail
defendant’s molestation of a fifteen-year-old. PSR at 80. Thus, as in Matheny, the PSR and both
parties’ “prehearing submission” both “identified” the ground for the upward variance, and gave the
parties reasonable notice that the district court might depart.
        Moreover, in this case, defendant conceded at the sentencing hearing that he had actual
notice of the possibility that the court would vary upward. His attorney stated, “As far as the life
supervision, your Honor, I know that you have that option, you have that discretion. Mr. Presto
knows that you have that discretion, and he asks that you not impose life supervision . . . .” Sent.
Tr. at 10. Defendant’s argument that he did not receive the required notice of the district court’s
possible variance is therefore without merit.
                                            IV. CONCLUSION
        For these reasons, the defendant’s sentence is AFFIRMED.




        5
          As noted above, the Sixth Circuit has held that the notice requirement of Rule 32(h) applies to § 3553(a)
variances as well as Guideline departures. Thus, the holding in Matheny, which addressed a post-Booker Guideline
departure, logically applies to the variance in this case as well.